Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: 
The limitations of claim 1 including “wherein the unit cell includes a third transistor of the first conductivity type and a fourth transistor of the second conductivity type, wherein the first transistor and the third transistor function as a load transistor, and wherein the second transistor and the fourth transistor function as a driver transistor” was not considered to be obvious.
The limitations of claim 16 including “readout unit used for reading out a signal from the unit cell portion, and arranqed in a portion other than the unit cell portion” “an impurity concentration of the first semiconductor region is higher than an impurity concentration of the second semiconductor region” was not considered to be obvious.
The limitations of claim 24 including “a photoelectric conversion device; and an acquisition unit that acquires distance information on a distance to an object, from parallax information based on signals from the photoelectric conversion device; and a control unit that controls the moving unit based on the distance information, wherein the photoelectric conversion device comprises: a memory” was not considered to be obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764.  The examiner can normally be reached on M-F 8:00-4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818